 

PRODUCT LICENSE AGREEMENT

 

THIS PRODUCT LICENSE AGREEMENT dated for reference the 16th day of September,
2016,

 

BETWEEN:

 

TUFFY PACKS, LLC, a Texas corporation, with an executive office located at 6726
Seinfeld Court, Houston, Texas, 77069, and email Steve@TuffyPacks.com

 

(the “Licensor”)

 

AND:

 

MADISON TECHNOLOGIES INC, a Nevada corporation, with an executive office located
at 4448 Patterdale Drive, North Vancouver, British olumbia, V7R 4L8, Canada; fax
1-801-326-0110; and email info@madisontech.io

 

(the “Licensee”)

 

WITNESSES THAT, WHEREAS:

 

A. the Licensor is in the business of manufacturing and selling products, and  
  B. the Licensor wishes to grant to the Licensee a license for the unrestricted
use of the proprietary product, subject to the terms and conditions contained in
this agreement;

 

IN CONSIDERATION of the premises and the mutual promises, covenants, conditions,
representations and warranties contained in this agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:

 

ARTICLE 1

Definitions

 

1.1 The following capitalized terms used in this agreement have the following
meanings:

  

a. “Affiliates” means any person who directly or indirectly controls or is
controlled by or is under common control of the Licensee, or a person who
beneficially owns, directly or indirectly, 10% or more of the equity of the
Licensee.

 

b. “Completion Date” means the date that is 30 days after the Effective Date.

 

c. “Dispute” has the meaning ascribed to it in Section 13.1 of this agreement.

 

d. “Effective Date” means the date on which both parties have signed this
agreement.

 

e. “Existing Customer(s)” means the customers of the Licensor operating within
the Territory as of the Effective Date who have purchased products before the
Effective Date and prospective customers who are testing Licensed Products as of
the Effective Date, all of which and can be demonstrated by invoice, sales
documents or receipts.

 

f. “Initial Term” has the meaning ascribed to it in Section 4.1 of this
agreement.

 



  

Product License Agreement

Page 2

 

g. “License Exception” has the meaning ascribed to it in Section 2.1 of this
agreement.

 

h. “License Fee” has the meaning ascribed to it in Section 3.1 of this
agreement.

 

i. “Licensed Products” includes the Licensor’s products more particularly
described in Exhibit “A” attached to and forming part of this agreement and any
products developed by Licensor using the Licensed Assets during the term of this
agreement.

 

j. “Licensee Persons” has the meaning ascribed to it in Section 12.1 of this
agreement.

 

k. “Proprietary Information” includes any data or information regarding (i) the
business operations of a party that is not generally known to the public,
including but not limited to, information regarding its products and product
development, formulas, manufacturing technics, components, manufacturers,
suppliers, marketing strategies, finance, operations, customers, sales, and
internal performance results; (ii) proprietary software, including but not
limited to: concepts, designs, documentation, reports, data, specifications,
source code, object code, flow charts, file record layouts, databases, whether
or not patentable or copyrightable, (iii) inventions, know-how, show-how and
trade secrets and other intellectual property, whether or not patentable or
copyrightable; (iv) the terms and conditions of this agreement; and (v) any
other information data or other items designated in writing by a party as
confidential or proprietary.

 

l. “Renewal Terms” has the meaning ascribed to it in Section 4.1 of this
agreement.

 

m. “RFP” has the meaning ascribed to it in Section 8.2(c) of this agreement.

 

n. “Selling Price” means the price as contained on Schedule A which shall be in
effect for a six month period, but thereafter may be adjusted from time to time,
upon written notice from the Licensor, no more often than quarterly, at the sole
discretion of the Licensor, but not to exceed 5% in any one increase.

 

o. “Term” means the Initial Term and all subsequent Renewal Terms.

 

p. “Territory” means collectively the countries listed in Exhibit “B” attached
to and forming part of this agreement.

 

ARTICLE 2

License

 

2.1 The Licensor grants to the Licensee for the consideration and on the terms
and conditions contained in this agreement, an exclusive (with the exception of
Licensor’s continuing right to sell to the Licensor’s Existing Customers, the
“License Exception”) assignable, transferable, and sublicensable license,
subject to the notice and consent requirements in Section 14.1, to sell the
Licensed Products within the Territory.

 

2.2 The Licensee must purchase at least one thousand (1,000) units of the
Licensed Products per calendar year for the Term of the agreement in order to
maintain exclusivity within the Territory, increasing annually by ______%
through year six of this agreement and any subsequent renewals. If Licensee
fails to meet this requirement, after being given an opportunity to cure the
breach, the Licensor has the right to enter into agreements with additional
licensees.

 

2.3 Purchase Orders and Delivery. Licensee will order the quantity of Licensed
Products as needed by supplying Licensor with a Purchase Order, a sample of
which is attached as Schedule B. Licensor estimates that Licensed Products will
ship within twenty-one (21) business days of receiving payment and shipment will
be F.O.B. Licensor’s choice of port at which time risk of loss and title will
pass to Licensee. Licensor will make best efforts to achieve 100% on-time
delivery performance to the designated F.O.B. point, within 3 days early and 3
days late of scheduled delivery date on purchase orders (“Delivery Date”) placed
by Licensee in accordance to this agreement. If due to Licensor’s failure to
make a timely shipment, the specified method of transportation would not permit
Licensor to meet the Delivery Date, the Licensed Products affected will be
shipped by air transportation or other expedient means acceptable to Licensee,
and Licensor will pay the difference in the freight cost. Licensor reserves the
right to charge reasonable fees for any changes to a Purchase Order made after
the Licensor has accepted the order and commenced production.

 



  

Product License Agreement

Page 3

 

ARTICLE 3

License Purchase Price

 

3.1 Licensee will pay $50,000 (the “License Fee”) to the Licensor for the
purchase from the Licensor of the exclusive license rights to the Licensed
Products, subject to the License Exception, in accordance with the terms and
conditions of this agreement.

 

3.2 The License Fee is due upon execution of this agreement subject to the terms
and conditions of this agreement and is payable as follows:

 

  a. $10,000 payable within seven days after the Effective Date;         b. an
additional $15,000 payable within 30 days after the Effective Date; and        
c. a final payment of $25,000 payable within 90 days after the Effective Date.

 

ARTICLE 4

Term

 

4.1 This agreement will commence on the Effective Date and will continue in full
force and effect for a period of two years (the “Initial Term”) unless earlier
terminated as provided below in Article 7. Thereafter, this agreement will
automatically renew for successive terms of two years each (the “Renewal
Terms”). Either party may terminate this agreement without cause at the end of
the Initial Term or any Renewal Term by providing written notice to the other
party at least thirty (30) days before the end of the Term.

 

ARTICLE 5

Proprietary Rights and Confidentiality

 

5.1 Ownership and Protection. Each party agrees that it has no interest in or
right to use the Proprietary Information of the other except in accordance with
the terms of this agreement. All rights, title and interest in and to the
original and all copies of, in any and all forms, the Licensed Products, and all
parts thereof, whether made by the Licensor or the Licensee, belong to the
Licensor. Each party acknowledges that it may disclose Proprietary Information
to the other in the performance of this agreement. The party receiving the
Proprietary Information will (i) maintain it in strict confidence and take all
reasonable steps to prevent its disclosure to third parties, except to the
extent necessary to carry out the purposes of this agreement, in which case
these confidentiality restrictions will be imposed upon the third parties to
whom the disclosures are made, (ii) use at least the same degree of care as it
uses in maintaining the secrecy of its own Proprietary Information (but no less
than a reasonable degree of care) and (iii) prevent the removal of any
proprietary, confidential or copyright notices placed on the Proprietary
Information. Licensee understands that the manufacturing relationship(s) and any
details relating to the manufacture of the Licensed Products are Proprietary
Information and Licensee agrees that any attempt to establish a relationship
with said manufacturers, either directly or indirectly, will be considered a
material breach of this Agreement.

 

5.2 Limitation. Neither party will have any obligation concerning any portion of
the Proprietary Information of the other that (i) is publicly known prior to or
after disclosure hereunder other than through acts or omissions attributable to
the recipient or its employees or representatives; (ii) is disclosed in good
faith to the recipient by a third party having a lawful right to do so; (iii) is
the subject of written consent of the party that supplied such information
authorizing disclosure; or (iv) is required to be disclosed by the receiving
party by applicable law or legal process, provided that the receiving party will
immediately notify the other party so that it can take steps to prevent its
disclosure.

 



  

Product License Agreement

Page 4

 

5.3 Remedies for Breach. In the event of a breach of this Article 5, the parties
agree that the nonbreaching party may suffer irreparable harm and the total
amount of monetary damages for any injury to the non-breaching party may be
impossible to calculate and would therefore be an inadequate remedy.
Accordingly, the parties agree that the non-breaching party may be entitled to
temporary, preliminary and permanent injunctive relief against the breaching
party, its officers or employees, in addition to such other rights and remedies
to which it may be entitled at law or in equity.

 

5.4 No Implied Assignment. Nothing contained in this agreement will directly or
indirectly be construed as an assignment or grant to the Licensee of any right,
title or interest in and to the original and all copies in any and all forms of
the Licensed Products except for the limited license rights granted to the
Licensee as expressly provided in this agreement.

 

ARTICLE 6

Restrictions

 

6.1 The Licensee will not remove or alter any copyright or proprietary notice
from copies of the Licensed Products. Except in accordance with the terms of
this agreement or any other express written agreement between the parties, the
Licensee agrees to use reasonable care and protection to prevent the
unauthorized use, copying, publication or dissemination of the Licensed
Products. The Licensor has the right to obtain injunctive relief against any
actual or threatened violation of these restrictions, in addition to any other
available remedies.

 

6.2 The Licensor shall defend all warranty claims to the extent that those
claims are represented in the Licensed Products information and descriptions
supplied to Licensee.

 

6.3 Compliance with International Laws. Due to the sensitive nature of the
Licensed Products, they may or may not be restricted as to sales or ownership
within each country listed in Exhibit “B”. Additionally, there may be import
restrictions that preclude the Licensee from shipping into these countries.

 

Licensor makes no representations to Licensee as to the ability for Licensee to
be in compliance with the laws of each country listed in Exhibit “B”. It is the
responsibility of the Licensee to understand, follow, and remain in compliance
with the laws of each country.

 

Licensee will indemnify, defend and hold harmless Licensor against any legal
action that may arise from the sale of the Licensed Products in the Territory
that contravene any laws, in accordance with Section 12.2 of this agreement.

 

ARTICLE 7

Termination

 

7.1 In the event of a material breach or default by either party in the
performance of its obligations assumed hereunder, the non-defaulting party may,
at its discretion, terminate this agreement by giving 90 days written notice to
the defaulting party specifying the material breach or default, requesting the
discontinuance of such material breach or default, and/or stating what action is
necessary to cure the material breach or default. If such breach or default is
not discontinued or corrected, or correction commenced for any breach that by
its nature would take more than 90 days to cure, by the end of the 90-day
period, this agreement will, at the discretion of the non-defaulting party, be
terminated. Such right of termination will not be exclusive of any other
remedies to which the non-defaulting party may be lawfully entitled, it being
intended that all such remedies will be cumulative.

 



  

Product License Agreement

Page 5

 

7.2 The Licensor may terminate this agreement immediately upon written notice to
the Licensee, and without allowing the Licensee 90 days to correct the breach,
if:

 

  a. the Licensee discontinues sales of the Licensed Products for more than
three (3) consecutive months; or         b. the Licensee has had proceedings by
or against it in bankruptcy or under insolvency laws or for reorganization,
administration, receivership, dissolution or liquidation; or         c. the
Licensee has had an assignment for the benefit of creditors; or         d. the
Licensee has become insolvent; or         e. the Licensee or any Affiliate of
Licensee has attempted to create, or has created, a direct relationship with the
manufacturer(s) of the Licensed Products.

 

7.3 Upon termination of this agreement for any reason, the licenses granted
herein will terminate. The Licensee, its Affiliates, and/or its agents, will
immediately discontinue the exercise of the licenses and the sale of the
Licensed Products and the use of all other products or services, trademarks,
know-how and technical information related to the Licensed Products. Not later
than 21 days after the termination or expiration of this agreement, the Licensee
will return to the Licensor or destroy, as specified by the Licensor, all forms
and materials relating to the Licensed Products.

 

ARTICLE 8

Marketing

 

8.1 The Licensee will use reasonable efforts to market the Licensed Products
within the Territory. It is the parties’ intention that the Licensee, or its
Affiliates or distributors, be a primary channel through which the customers
procure the Licensed Products, provided that nothing in this agreement will
prevent the Licensor from selling the Licensed Products to Existing Customers to
whom the Licensor may currently be attempting to market such Licensed Products.

 

8.2 The Licensee and the Licensor, as appropriate, may perform some or all of
the following marketing activities:

 

  a. Press Releases. Subject to each party’s prior written approval, which will
not be unreasonably withheld or delayed, either party may issue a press release
announcing the creation of the marketing relationship and additional press
releases from time to time to publicize other significant events regarding joint
business developments.         b. Marketing Collateral. The parties shall work
together to develop articles or entries regarding the Licensed Products for any
marketing publications controlled by the Licensee, including any other marketing
publications released by the Licensee from time to time during the term of this
agreement. The Licensee will include references to the Licensed Products in
presentations, as appropriate, and will be responsible for the design,
development and distribution of marketing collateral for the Licensed Products.
        c. RFP Responses or Project Proposals. Either party may recommend the
Licensed Products as a solution in responses to requests for proposals (the
“RFPs”) from customers, and the Licensor will cooperate with the Licensee in the
preparation of such responses, such cooperation to include, without limitation,
ensuring the accuracy of the Licensee’s responses to questions regarding the
Licensed Products contained in the RFPs, the development and update of standard
information required to support the Licensee’s responses to the RFPs, and
support the Licensee’s RFP specialists as required in connection with
clarifications to the RFP responses.         d. Representatives. Each party will
assign a representative or representatives who will serve as that party’s
point-of-contact or facilitator between the parties on all matters arising under
this agreement. The representatives will meet on a mutually agreed basis to
review and coordinate all activities under this agreement, including
development, support, marketing, and sales, and to amicably resolve any disputes
which may arise under this agreement. Each party will bear the expenses incurred
for its representative(s) to attend such meetings.         e. Trade Marketing
Attendance. From time to time and upon mutually agreeable terms and conditions,
the Licensor will provide its best efforts to participate with the Licensee at
marketing events, television, internet and radio interviews, fairs and industry
trade shows, seminars and selected user group events.

 



  

Product License Agreement

Page 6

 

ARTICLE 9

Responsibilities of the Licensor

 

9.1 During the Initial Term and any Renewal Term, the Licensor will provide the
following support and resources to the Licensee:

 

  a. Sale of Line of Business. In the event that the Licensee should transfer
any one of the Licensed Products, the Licensor will not unreasonably refuse to
enter into a distributorship agreement with the purchaser to distribute any of
the Licensed Products on terms comparable to the Licensor’s then current terms
for such a relationship.         b. Marketing Literature; Sales Support. The
Licensor will provide the information necessary to accurately develop marketing
materials and product information guides for use by the Licensee. The marketing
materials are intended for prospective clients and will be distributed by sales
and marketing personnel of the Licensee. The Licensor will respond effectively
and in a timely manner to the Licensee’s requests for information and sales
assistance.

 

ARTICLE 10

Covenants of the Licensor

 

10.1 During the Initial Term and any Renewal Term, and in consideration of the
purchase price paid, Licensor will not:

 

  a. directly or indirectly, acquire any interest in, operate, join, control, or
participate in as an officer, employee, agent, independent contractor, partner,
shareholder, or principal of any corporation, partnership, proprietorship, firm,
association, person, or other entity producing, designing, providing, soliciting
orders, for, selling, distributing, or marketing products, goods, equipment,
and/or services which directly compete with the business of the Licensee in the
Territory,         b. undertake any employment or activity competitive with the
business of the Licensee in the Territory,         c. directly or indirectly,
either for Licensor or for any other person, firm or corporation away or attempt
to divert or take away, call on or solicit or attempt to call on or solicit, any
customers developed by Licensee, excluding any Existing Customers, or, divert or
take         d. plan or organize any business activity competitive with the
business of the Licensee in the Territory or combine or conspire with any other
person or entity for the purpose of organizing any such competitive business
activity within the Territory.

 

ARTICLE 11

Representations and Warranties

 

11.1 Licensor represents and warrants to Licensee as follows and acknowledges
that Licensee is relying upon such representations and warranties in connection
with this agreement and option to purchase and that Licensee would not have
entered into this agreement without such representations and warranties:

 



  

Product License Agreement

Page 7

 

a. Licensor maintains all rights, title, ownership and interest in the Licensed
Products with good and marketable title, and there are no liens or encumbrances
registered or pending to be registered against the Licensed Products.

 

b. Licensor has the necessary authority to enter into and deliver this agreement
on the terms and conditions set forth in this agreement and to do all such acts
and things as may be necessary to give effect to the transactions contemplated
herein.

 

c. To the best of Licensor’s knowledge, the use or assignment of the Licensed
Products does not infringe in any respect upon the technology or intellectual
property rights of any other person or entity and no other person or entity has
claimed or threatened to claim the right to use any Licensed Products or to deny
the right of Licensor to use the same.

 

d. The Licensor’s execution and delivery of this agreement, the consummation of
the transactions contemplated in this agreement, the performance of its
obligations hereunder and its compliance with this agreement do not violate,
contravene or breach, or constitute a default under any contract, agreement, or
commitment to which Licensor is a party to or subject, or by which the Licensor
is bound or affected.

 

e. There are no legal actions, claims, demands, judgments, injunctions, or other
pending proceedings affecting in any manner the Licensed Products.

 

11.2 Licensee represents and warrants to Licensor as follows and acknowledges
that Licensor is relying upon such representations and warranties in connection
with this agreement and option to purchase and that Licensor would not have
entered into this agreement without such representations and warranties:

 

a. Licensee has the necessary authority to enter into and deliver this agreement
on the terms and conditions set forth in this agreement and to do all such acts
and things as may be necessary to give effect to the transactions contemplated
herein.

 

b. The Licensee’s execution and delivery of this agreement, the consummation of
the transactions contemplated in this agreement, the performance of its
obligations hereunder and its compliance with this agreement do not violate,
contravene or breach, or constitute a default under any contract, agreement, or
commitment to which Licensee is a party to or subject, or by which Licensee is
bound or affected.

 

11.3 Survival of Representations and Warranties. The representations and
warranties contained in this section will survive the completion of the
transactions contemplated by this agreement and, notwithstanding such
completion, will continue in full force and effect for a period of five years
from the Effective Date, except any representation and warranty in respect of
which a claim based on fraud is made, which in each case will be unlimited as to
duration.

 



  

Product License Agreement

Page 8

 

ARTICLE 12

Indemnification and Insurance

 

12.1 Indemnity by Licensor. The Licensor will indemnify, defend and hold
harmless the Licensee, its Affiliates and any distributors, and the customers of
the Licensee, and their respective officers, directors, employees agents and
affiliates (collectively, for purposes of this Section 12, the “Licensee
Persons”) from all damages, liabilities and expenses (and all legal costs
including attorneys’ fees, court costs, expenses and settlements resulting from
any action or claim) arising out of, connected with or resulting in any way from
any allegation that the Licensee Persons’ possession, distribution or use of the
Licensed Products infringes a patent, trademark, copyright, trade secret or
other intellectual property right of a third party, provided that the Licensor
will have no indemnity obligations with regard to any such damages, liabilities
or expenses arising from: (i) the negligence or misconduct of any Licensee
Person, (ii) any failure by any Licensee Person to comply with the terms of this
agreement, or (iii) any unauthorized modifications to the Licensed Products and
where the Licensed Products on a stand-alone basis without modifications could
not have infringed third-party intellectual property rights. If any such claim
or proceeding arises, the Licensee Persons seeking indemnification hereunder
will give timely notice of the claim to the Licensor after they receive actual
notice of the existence of the claim. The Licensor will have the option, at its
expense, to employ counsel reasonably acceptable to the Licensee Persons to
defend against such claim and to compromise, settle or otherwise dispose of the
claim; provided, however, that no compromise or settlement of any claim
admitting liability of or imposing any obligations upon the Licensee Persons may
be affected without the prior written consent of such the Licensee Persons. In
addition, and at its option and expense, the Licensor may, at any time after any
such claim has been asserted, and will, in the event any Licensed Product is
held to constitute an infringement, either procure for the Licensee Persons the
right to continue using that Licensed Product, or replace or modify Licensed
Product so that it becomes non-infringing, provided that such replacement or
modified Licensed Product has the same functional characteristics as the
infringing the Licensed Product, or, if the prior two remedies are commercially
impractical, refund to the Licensee all fees, costs, and charges paid by the
Licensee to the Licensor for that Licensed Product and any other Licensed
Product reasonably rendered ineffective as the result of said infringement. The
Licensee will cooperate fully in such actions, making available books or records
reasonably necessary for the defense of such claim. If the Licensor refuses to
defend or does not make known to the Licensee Persons its willingness to defend
against such claim within 10 days after it receives notice thereof, then the
Licensee Persons will be free to investigate, defend, compromise, settle or
otherwise dispose of such claim in its best interest and incur other costs in
connection therewith, all at the expense of the Licensor.

 

12.2 Indemnity by Licensee. The Licensee will indemnify, defend and hold
harmless the Licensor, its Affiliates, and their respective officers, directors,
employees agents and affiliates (collectively, for purposes of this Section 12,
the “Licensor Persons”) from all fines, damages, liabilities and expenses (and
all legal costs including attorneys’ fees, court costs, expenses and settlements
resulting from any action or claim) arising out of, connected with or resulting
in any way from: any negligence, willful misconduct, or illegal behavior by
Licensee Persons in the performance of this Agreement or in connection with the
marketing, promotion, sale, distribution, or use of Licensed Products, including
noncompliance with or violation of international, national, state, local, or
municipal rules, laws, codes, or treaties regarding the importation,
exportation, sale, distribution, marketing, or use of the Licensed Products. If
any such claim or proceeding arises, the Licensor Persons seeking
indemnification hereunder will give timely notice of the claim to the Licensee
after they receive actual notice of the existence of the claim. The Licensee
will have the option, at its expense, to employ counsel reasonably acceptable to
the Licensor Persons to defend against such claim and to compromise, settle or
otherwise dispose of the claim; provided, however, that no compromise or
settlement of any claim admitting liability of or imposing any obligations upon
the Licensor Persons may be affected without the prior written consent of such
the Licensor Persons. The Licensor will cooperate fully in such actions, making
available books or records reasonably necessary for the defense of such claim.
If the Licensee refuses to defend or does not make known to the Licensor Persons
its willingness to defend against such claim within 10 days after it receives
notice thereof, then the Licensor Persons will be free to investigate, defend,
compromise, settle or otherwise dispose of such claim in its best interest and
incur other costs in connection therewith, all at the expense of the Licensee.

 

12.3 The parties’ indemnification obligations under this agreement shall survive
termination or expiration of this agreement for the period of the statute of
limitations, as determined by a court of competent jurisdiction, applicable to
each claim, demand, lawsuit or other proceeding giving rise to any loss.

 

12.4 Product Liability Insurance. Licensee shall, during the Term of this
agreement and for two (2) years after termination or expiration of this
agreement, obtain and maintain at its own cost and expense from a qualified
captive insurance company product liability insurance in an amount greater than
or equal to two million U.S. dollars ($2,000,000), providing protection against
any and all claims, demands, and causes of action arising out of any defects,
alleged or otherwise, of the Licensed Product or its use, design, labeling or
manufacture, or any material incorporated in the Licensed Product. Licensee
agrees to name Licensor as an additional insured on such policy and to furnish
the Licensor with a certificate of insurance evidencing such insurance coverage
(at the execution of this agreement and at each subsequent renewal with 30 days’
notice of cancellation or non-renewal), and the insured party shall not at any
time act pursuant to this agreement unless such insurance is in effect.

 



  

Product License Agreement

Page 9

 

ARTICLE 13

Dispute Resolution

 

13.1 Any claim or controversy arising out of, governed by or pertaining to this
agreement or the breach thereof (“Dispute”), whether such claim or controversy
is based on common law, case law, statute, rule or regulation of any nation or
territory, or political subdivision of a nation or territory, shall be resolved
as provided in this section and in accordance with the governing laws and
consent to jurisdiction as set out in Article 17.

 

13.2. The parties agree that no party shall have the right to sue any other
party regarding a Dispute, except that a party may seek injunctive or other
provisional or equitable relief in order to preserve the status quo of the
parties pending resolution of the Dispute, and the filing of, or response to, an
action seeking injunctive or other provisional relief shall not be construed as
a waiver of that party’s rights under this section.

 

13.3. If a Dispute arises between the parties, the parties shall initially use
their best efforts to resolve the Dispute by negotiation. To commence the
Dispute resolution process and time periods, any party may serve written notice
on the other party specifically identifying the Dispute and requesting that
efforts at resolving the Dispute begin.

 

13.4. Any Dispute that the parties are unable to resolve in good faith within 30
days after the initial notice shall be referred to and resolved by binding
arbitration in Harris County, Texas, to be administered by and in accordance
with the Commercial Arbitration Rules of the American Arbitration Association.
Arbitration shall be initiated within the applicable time limits set forth in
this agreement and not thereafter or if no time limit is given, within the time
period allowed by the applicable statute of limitations, by one party
(“Claimant”) giving written notice to the other party (“Respondent”) and to the
Texas Regional Office of the American Arbitration Association (“AAA”), that the
Claimant elects to refer the Arbitrable Dispute to arbitration. All arbitrators
must be neutral parties who have never been officers, directors or employees of
the parties or any of their Affiliates, must have not less than ten (10) years
experience in the telecommunications industry, and must have a formal
financial/accounting, engineering or legal education. The hearing shall be
commenced within thirty (30) days after the selection of the arbitrator. The
parties and the arbitrators shall proceed diligently and in good faith in order
that the arbitral award shall be made as promptly as possible. The
interpretation, construction and effect of this agreement shall be governed by
the Laws of Texas, and to the maximum extent allowed by law, in all arbitration
proceedings, the Laws of Texas shall be applied, without regard to any conflicts
of laws principles. All statutes of limitation and of repose that would
otherwise be applicable shall apply to any arbitration proceeding. The tribunal
shall not have the authority to grant or award indirect or consequential
damages, punitive damages or exemplary damages. Such decision shall be in such
written form that a judgment may be entered on it in any court of competent
jurisdiction, and all awards may, if necessary, be enforced by any court having
jurisdiction in the same manner as a judgment in such court. The parties shall
bear equally all costs; provided, however, that the prevailing party shall be
entitled to an award for actual damages, attorneys’ fees, and accountants’ and
other experts’ fees it incurred in the arbitration proceeding.

 

ARTICLE 14

Successors and Assigns

 

14.1 This agreement will be binding upon and inure to the benefit of each of the
parties and their respective successors and assigns; provided, however, that the
Licensee may not assign or sublicense this agreement in whole or in part to any
person or entity not an Affiliate of the Licensee without the prior written
consent of the Licensor, which will not be unreasonably withheld, delayed, or
conditioned, and any assignment or sublicense attempted without such consent
will be void and be cause for termination. Notice of an intent to transfer the
License and a request for consent shall be sent to Licensor within 30 days of
the intended date of transfer.

 



  

Product License Agreement

Page 10

 

ARTICLE 15

Severability

 

15.1 If any one or more of the provisions contained herein should be found
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of such provisions will not in any way be
affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.

 

ARTICLE 16

Further Assurances

 

16.1 Each of the parties covenants and agrees, from time to time and at all
times, to do all such further acts and execute and deliver all such further
deeds and documents as will be reasonably required in order to fully perform and
carry out the terms and intent of this agreement.

 

ARTICLE 17

Governing Law and Consent to Jurisdiction

 

17.1 The validity and construction of this agreement will be governed by,
subject to and construed in accordance with the laws of the State of Texas,
excluding its conflicts of law rules, and will be treated in all respects as a
State of Texas contract. If either party employs attorneys to enforce any right
arising out of or relating to this agreement, the prevailing party will be
entitled to recover its reasonable attorneys’ fees and costs. Any claim arising
out of or relating to this agreement will be subject to the Dispute resolution
provisions of Article 13 herein. This agreement is also subject to the rules and
regulations of the Securities Exchange Commission.

 

17.2 Each of the parties hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of any court in Harris County in the State of Texas or
any federal court sitting in the Southern District of Texas for purposes of any
suit, action, or other proceeding arising out of this agreement (and agrees not
to commence any action, suit or proceedings relating hereto or thereto except in
such courts or forums). Each of the parties agrees that service of any process,
summons, notice or document pursuant to the laws of the State of Texas and on
the parties designated in Article 21 shall be effective service of process for
any action, suit or proceeding brought against it in any such court.

 

ARTICLE 18

Independent Contractors

 

18.1 It is expressly agreed that the Licensor and the Licensee are acting under
this agreement as independent contractors, and the relationship established
under this agreement will not be construed as a partnership, joint venture or
other form of joint enterprise, nor will one party be considered an agent of the
other. Neither party is authorized to make any representations or create any
obligation or liability, expressed or implied, on behalf of the other party,
except as may be expressly provided for in this agreement.

 

18.2 Each party shall, at its sole cost and expense, maintain in full force and
effect all necessary licenses, permits, and other authorizations required by law
throughout the Territory in order to carry out its duties and obligations
hereunder.

 

ARTICLE 19

Entire Agreement

 

19.1 This document constitutes the entire agreement between the parties, all
oral agreements being merged herein, and supersedes all prior representations.
There are no representations, agreements, arrangements or understandings, oral
or written, between or among the parties relating to the subject matter of this
agreement that are not fully expressed herein.

 



  

Product License Agreement

Page 11

 

ARTICLE 20

Amendment

 

20.1 The provisions of this agreement may be modified at any time by agreement
of the parties. Any such agreement hereafter made shall be ineffective to modify
this agreement in any respect unless in writing and signed by the parties
against whom enforcement of the modification or discharge is sought.

 

ARTICLE 21

Notice, Performance and Time

 

21.1 Any notice that must be given to a party under this agreement must be
delivered to the party by hand, fax or email at the address, fax number or email
address given for the party on page 1 of this agreement unless otherwise
specified in this agreement or in writing by the party and is deemed to be
received by the party to whom the notice is addressed when it is delivered by
any of the means provided in this section.

 

21.2 Any act that must be performed under this agreement must be performed
during business hours where it is to be performed unless the day specified for
performance is a non-business day, in which case it must be performed on the
next business day.

 

21.3 Time is of the essence of this agreement and any amendments to it.

 

ARTICLE 22

Sections and Headings

 

22.1 The division of this agreement into sections and the insertion of headings
are for convenience and reference only and will not affect the construction or
interpretation of this agreement.

 

ARTICLE 23

Counterparts, Facsimile or Email Signatures

 

23.1 This agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same instrument. The parties may sign this agreement in their respective cities
and exchange signature pages by facsimile or email. Such facsimile or email
signatures shall be deemed originals and shall have the same effect as original
signatures.

 

[THIS SPACE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS]

 



  

Product License Agreement

Page 12

 

IN WITNESS WHEREOF this agreement was executed by the parties hereto as of the
Effective Date.

 

The Licensor:       Tuffy Packs, LLC       By: /s/ Steven Naremore     Steven
Naremore   Title: President       The Licensee:       Madison Technologies Inc.
      By: /s/ Thomas Brady     Thomas Brady   Title: CEO  

 



  

Product License Agreement

Page 13

 




EXHIBIT “A”

 

To that certain Product License Agreement

between Tuffy Packs, LLC ( the “Licensor”) and Madison Technologies Inc. (the
“Licensee”)

dated for reference the 16th day of September, 2016

 

LICENSED PRODUCTS

 

The Licensed Products consist of ballistic inserts for backpacks, briefcases,
and/or laptop bags that provide a level of personal protection from ballistic
threats similar to what law enforcement officers wear daily as bulletproof
vests. The Tuffy Pack, LLC Ballistic Shields® conform to the National Institute
of Justice (NIJ) Level IIIA threat requirements. The panels weigh between 16 and
24 ounces (based on the size). The ballistic shields are removable when the user
desires to use the pack/bag in a low or non-threat environment.

 

The three sizes of ballistic panels that are specifically licensed under this
agreement are:

 

Stock# 1218 12x18” ballistic panel

Stock# 1216 12x16” ballistic panel

Stock# 1114 11x14” ballistic panel

 



  

Product License Agreement

Page 14

 

EXHIBIT “B”

 

To that certain Product License Agreement

between Tuffy Packs, LLC ( the “Licensor”) and Madison Technologies Inc. (the
“Licensee”)
dated for reference the 16th day of September, 2016

 

TERRITORY

 

“Territory” means and includes the following countries and territories:

 

1. United Kingdom 2. Austria 3. Belgium 4. Bulgaria 5. Croatia 6. Cyprus 7.
Czech Republic 8. Denmark 9. Estonia 10. Finland 11. France 12. Germany 13.
Greece 14. Hungary 15. Ireland 16. Italy 17. Latvia 18. Lithuania 19. Luxembourg
20. Malta 21. Netherlands 22. Poland 23. Portugal 24. Romania 25. Slovakia 26.
Slovenia 27. Spain 28. Sweden 29. Iceland 30. Liechtenstein 31. Norway 32.
Switzerland 33. Andorra 34. Monaco 35. San Marino 36. Vatican 37. Turkey 38.
Albania 39. Serbia 40. Bosnia 41. Montenegro 42. Macedonia 43. Kosovo 44.
Greenland

 



  

Product License Agreement

Page 15

 

SCHEDULE A PRICE LIST

 

STOCK #  PRODUCT DESCRIPTION  PRICE (USD)           1218  12x18” Ballistic
Panel  $68.40  1216  12x16” Ballistic Panel  $65.10  1114  11x14” Ballistic
Panel  $61.80 

 



  

Product License Agreement

Page 16

 

SCHEDULE B PURCHASE ORDER

 

MADISON TECHNOLOGIES INC.

 

448 Patterdale Drive

North Vancouver, BC V7R 4L8

Canada

Fax: 1-801-326-0110

      PURCHASE ORDER          

TO:

TUFFY PACKS, LLC ATTN:

6726 Seinfeld Ct.

Houston, TX 77069

832-643-7071

Email: Steve@TuffyPacks.com

 

SHIP TO:

[Recipient Name]

[Company Name]

[Street Address]

[City, ST ZIP Code]

[Phone Number]

 

P.O. NUMBER:

[P.O. number]

[The P.O. number must appear on all related correspondence, shipping papers, and
invoices]

 

 

P.O DATE   REQUISITIONER   SHIPPED VIA   F.O.B. POINT   TERMS             [ENTER
PORT]    

 

QTY  UNIT  DESCRIPTION  UNIT PRICE   TOTAL      [Description of Item]  $   $    
                                                                             
                          

 

SUBTOTAL      SALES TAX   % SHIPPING AND HANDLING      OTHER      TOTAL  $ 


 

1. Please send two copies of your invoice.     2. Enter this order in accordance
with the prices, terms, delivery method, and specifications listed above, and in
accordance with the Product License Agreement dated September 16, 2016.     3.
Please notify us immediately if you are unable to ship as specified.     4.

Send all correspondence to:

Madison Technologies Inc.

448 Patterdale Drive

North Vancouver, BC V7R 4L8

Canada

Fax: 1-801-326-0110



 

   Authorized by Madison Technologies Inc.

 



   

   

 

